Dinkelspiel; J.
This is 3 damage suit, based upon the wrongful seizure f plaintiff's goods by defendant. It appears -that under a fi.fi,. of defendant issued against S. K. Ali, certain household furniture nd fixtures were seized belonging to the plaintiff, and said goods were kept under seizufe for three ds,ys, when on the affidavit of plaintiff herein, averring that the'property seized was his property and not the property of the judgment debtor, same was released by the Constable with the consent of the defendant, and by his orders. Alleging further that the seizure wes absolutely tortuous s,nd without any right thereto and oaused plaintiff herein mental agony and that some of the property seized was destroyed and others not fit for use; olaimed damages in the sum of $300.00.
The defendant first filed a general denial and subsequently alleged in a supplemental and amended answer that subsequent to the seizure plaintiff called at defendant's store and agreed to pay the full amount of the judgment: sgainst Ali and did pay the sura of $8.50, thus acquiesoing in the seizure, hence not entitled to any damages.
A reading of the testimony in this case shows that the seizure made by the defendant and which was released three days subsequently, was absolutely unjustifiable, that the property seized ws the property of the plaintiff in this case, that plaintiff was pft to great and serious inconvenience for the time being and suffered some loss in the destruction of some of the property seized. There was no justification for the seizure whatsoever; the parties were in no way connected or related, one way or th’e other, they happened to live under the same roof, and had their belongings in different rooms of the apartment; plaintiff protested vigorously-against the seizure and did all that he could to try and prevent same, but without effect, and the statement made Ibn the answer that plaintiff paid $8,5<57i^oh denied by him, gave no justification for seizj- hl3,plaintiff's *290property under a judgment against another party.
We have no doubt that pi"intiff has fully maintained his claim for damages and that the judgment rendered in this os.se is correct.
We find in the case of Mrs. Epstein vs. Henry T. Roux et al, 12 Court of Appeal, 313, the oourt goes on to decide:
"Defendants point to no oiroumstanoe that might have lead them into the error whicsk of belfeiving the property which they directed the Constable to seise was that of their judgment debtor. On the oontrsry they aoted wholly without information on the subject, without previous investigation and with such inexcusable rgohlessness and such wanton indifference for the rights punitive of others as to warrant the imposing of/smsulHtijr damages, 3ven though there action was apparently prompted by no ill-feeling towards plaintiff nor intent to injure her. "
For the reasons assigned it is ordered, adjudged and decreed that the judgment of the Court aquo be and thesame is hereby affirmed, costs of both courts to be paid by the defendant.
-Judgment affirmed-